UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
---------------------------------------------------------x
UNITED STATES OF AMERICA,
                                                             MEMORANDUM AND ORDER
         -against-
                                                             19-CR-223

AKMAL NARZIKULOV, et. al.,

                           Defendants.
---------------------------------------------------------x

GLASSER, Senior United States District Judge:

         On November 5, 2019, the grand jury returned a superseding indictment containing two

new charges: conspiracy to produce false identification documents (“Count One”) and unlawful

possession of a firearm by a previously convicted felon (“Count Six”). Count One names the three

original defendants and a newly joined fourth defendant, Jasur Kamolov. Count Six names only

Akmal Narzikulov, who is currently in pre-trial detention. 1 (ECF No. 48).

         Narzikulov moved under Fed. R. Crim. P. 14(a) to: (i) sever Kamolov from the trial; 2 and

(ii) sever Count Six, or else bifurcate the trial so that evidence would be presented on Count Six

only after the jury reached a verdict on the first five counts. (ECF No. 56). For the reasons stated

below, the motion to sever Kamolov is DENIED and the motion to sever Count Six is GRANTED.

                                            LEGAL STANDARD

         “If the joinder of offenses or defendants . . . appears to prejudice a defendant or the

government, the court may order separate trials of counts, sever the defendants’ trials, or provide

any other relief that justice requires.” Fed. R. Crim. P. 14(a). The district court retains wide



1
  In addition to these new counts, the superseding indictment includes the same four charges
against the same three defendants described in the original indictment. (ECF No. 48).
2
    Defendant Kamolov is not named in any other counts besides Count One. (Id.)
                                                         1
discretion in deciding a Rule 14 severance motion. Zafiro v. United States, 506 U.S. 534, 541

(1993). However, the burden to show prejudice is typically a heavy one. The Defendant must

convince the court that “the prejudice to him from joinder is sufficiently severe to outweigh the

judicial economy that would be realized by avoiding multiple lengthy trials.” United States v.

Walker, 142 F.3d 103, 110 (2d Cir. 1998); United States v. Page, 657 F.3d 126, 129 (2d Cir. 2011).

                                           DISCUSSION

    I.      Severance of Defendant Kamolov

         Narzikulov, who is currently in pre-trial detention, argues that the recent joinder of a new

defendant will prejudice his speedy trial rights. (Def’s Mem. 3-4). This argument has no basis in

law. Furthermore, there is an overwhelming judicial economy interest in conducting a joint trial.

The court therefore denies the motion to sever Kamolov.

         Narzikulov’s speedy trial rights have not been violated. The Speedy Trial Act specifically

excludes time for a “reasonable period of delay when the defendant is joined for trial with a

codefendant as to whom the time for trial has not run and no motion for severance has been

granted.” 18 U.S.C. § 3161(h)(6). The calculation of the speedy trial deadline is determined by the

most recently added defendant. United States v. Piteo, 736 F.2d 50, 52 (2d Cir. 1984). “This rule

promotes judicial efficiency by allowing the prosecution flexibility in the combining of criminal

trials.” United States v. Gambino, 59 F.3d 353, 362 (2d Cir. 1995). Accordingly, the

“reasonableness requirement” of § 3161(h)(6) “must be assessed in light of the strong presumption

in favor of joint trials.” Id. at 52.

         The exclusion of speedy trial time here is reasonable. Kamolov was arraigned less than

thirty days before the scheduled trial date. (ECF No. 52). The government contends that its ability

to prove Count One depends on the “voluminous” electronic communications evidence seized



                                                  2
during its search of Narzikulov’s apartment. (Gov’t Mem. 8-9). Nearly all of those

communications are in languages other than English, and so Kamolov will require time to verify

the government’s translations. (Id.)

       One can conceive of a case where the government repeatedly adds new defendants,

resetting the speedy trial clock ad infinitum. Such behavior might push the limits of the Speedy

Trial Act’s reasonableness requirement. But that is not this case.

       The Court is mindful of Narzikulov’s pre-trial incarceration. But that interest must give

way to considerations of judicial economy. 3 There is a “preference in the federal system for joint

trials of defendants who are indicted together.” Zafiro 506 U.S. at 537; United States v. Hernandez,

85 F.3d 1023, 1029 (2d Cir.1996). Such preference is “particularly strong where . . . the defendants

are alleged to have participated in a common plan or scheme.” United States v. Salameh, 152 F.3d

88, 115 (2d Cir. 1998). Narzikulov and Kamolov are alleged co-conspirators in the same criminal

enterprise involving commercial driver’s licenses. Severing Kamolov would require two trials at

which substantially the same evidence would be introduced. The court should sever a defendant

only where there is a “serious risk that a joint trial would compromise a specific trial right of one

of the defendants, or prevent the jury from making a reliable judgment about guilt or innocence.”

Zafiro, 506 U.S. at 539. No such risk exists here.




3
  Absent a speedy trial violation, pre-trial detention alone does not justify severance. Courts across
this Circuit have routinely held that pre-trial incarceration is not sufficient to outweigh the judicial
economy interest in avoiding multiple lengthy trials. See, e.g., United States v. Astra Motor Cars,
352 F. Supp. 2d 367, 370 (E.D.N.Y. 2005) (“Defendant has not demonstrated any reason as to why
he is prejudiced by a joint trial, except to remind this Court that he is incarcerated awaiting trial.
As incarceration alone is not a factor addressed by either Rule 8 or 14, this argument has no
merit.”); United States v. Lockwood, No. 11-CR-085, 2012 WL 6204194, at *4 (W.D.N.Y. Dec.
12, 2012) (noting that “incarceration alone will not support a claim of prejudice sufficient to
warrant severing him from the other defendants”).

                                                   3
    II.      Severance of Count Six

          Count Six charges Narzikulov with being a felon in possession of a firearm, in violation of

18 U.S.C. § 922(g)(1). The jury’s knowledge of Narzikulov’s prior conviction would unduly

influence its deliberation on the other counts. Such prejudice outweighs minor judicial efficiencies

that would be achieved by trying Count Six with the other offenses.

          The government argues that the Court could neutralize any prejudice by providing limiting

instructions to the jury. (Gov’t Mem. 5, 11). See Zafiro, 506 U.S. at 539. However, limiting

instructions are not an appropriate alternative to severance of a § 922(g)(1) felon-in-possession

charge. United States v. Jones, 16 F.3d 487, 493 (2d Cir. 1994). “To tell a jury to ignore the

defendant’s prior convictions in determining whether he or she committed the offense being tried

is to ask human beings to act with a measure of dispassion and exactitude well beyond mortal

capacities.” Jones, 16 F.3d at 493 (citation and internal quotation marks omitted). Cf. Nash v.

United States, 54 F.2d 1006, 1007 (2d Cir. 1932) (Hand, L., J.) (criticizing a “recommendation to

the jury of a mental gymnastic which is beyond, not only their powers, but anybody’s else”). “[I]t

would be quixotic to expect the jurors to perform such mental acrobatics,” and so the “presumption

that a jury will adhere to a limiting instruction evaporates where there is an overwhelming

probability that the jury will be unable to follow the court’s instructions.” Jones, 16 F.3d at 493.

Ironically, limiting instructions may only serve to further bias the jury. See, e.g., Id. at 493 (noting

how, “[i]n the course of giving [the] limiting instruction, the judge reminded the jurors repeatedly

that [the defendant] was a convicted felon”).

          United States v. Page carved out a narrow exception to Jones, which the government says

applies here. 657 F.3d at 132. In Page, law enforcement had seized a firearm and 77 bags of heroin

from the defendant’s bedroom. Id. at 127-28. The defendant, an ex-felon, moved to sever his §



                                                   4
922(g)(1) felon-in-possession charge from various narcotics counts. Id. at 128. The district court

denied the motion, instead opting in favor of a limiting instruction. Id. The Second Circuit held

this was not an abuse of discretion:

        Where there is a logical connection between the felon-in-possession count and the
        other charges, there is a similarity in the evidence necessary to prove the different
        charges, the trial court takes steps to limit the danger of prejudice and gives a proper
        limiting instruction, and the defendant is not substantially or unfairly prejudiced, a
        district court may exercise its sound discretion in denying a motion to sever a felon-
        in-possession count from other charges for trial.

Id. at 132.

        The critical feature distinguishing Paige from the instant case is the “logical connection”

between the felon-in-possession count and the other charges in the indictment. Guns are essential

tools of the drug trade. That is why the Second Circuit has “repeatedly approved the admission of

firearms as evidence of narcotics conspiracies . . . .” United States v. Becerra, 97 F.3d 669, 671–

72 (2d Cir. 1996); United States v. Vegas, 27 F.3d 773, 778 (2d Cir.), cert. denied, 513 U.S. 911

(1994). Central to the court’s reasoning in Page were the “innumerable precedents” supporting

this close relationship between guns and drugs. Page, 657 F.3d at 130 (quoting United States v.

Muniz, 60 F.3d 65, 71 (2d Cir.1995)). In contrast, the felon-in-possession charge against

Narzikulov is not sufficiently related to the other counts he is charged with: (i) conspiracy to

produce false identification documents; (ii) conspiracy to commit kidnapping; (iii) kidnapping;

(iv) conspiracy to commit Hobbs Act extortion; and (v) Hobbs Act extortion. (ECF No. 48).

        Furthermore, the Page Court merely held that denying severance on that basis was not an

abuse of discretion. Page, 657 F.3d at 132 (“We reject Page’s contention that a felon-in-possession

charge must always be severed from other charges. Jones does not stand for that proposition.”).

The district court in that case would have been well within its rights to sever the felon-in-




                                                   5
possession charge. The Court exercises such discretion here, finding that Count Six would severely

prejudice the defendant if left joined with the other charges. 4

       Such prejudice outweighs any benefits from trying Count Six with the other five charges.

The chief concern in weighing the prejudice of joinder against its benefits is “the wise conservation

of judicial resources.” United States v. Desantis, 802 F. Supp. 794, 802 (E.D.N.Y. 1992). This

Court’s resources will not be “unduly strained” by a severance of Count Six, which could surely

be tried within a matter of days. Id. at 802–03. A felon-in-possession possession charge “requires

little more than proof of possession and the existence of the prior record.” United States v. Silva,

745 F.2d 840, 844 (4th Cir.1984), cert. denied, 470 U.S. 1031 (1985). Moreover, Narzikulov is

the only defendant charged in Count Six. (ECF No. 48). Trying that charge separately will not

strain the resources of this Court.

                                          CONCLUSION

       Accordingly, Narzikulov’s motion to sever co-defendant Kamolov is DENIED. His

motion to sever Count Six is GRANTED.

       SO ORDERED.

Dated: Brooklyn, New York
       December 9, 2019
                                               /s/
                                               I. Leo Glasser                U.S.D.J.




4
  In making this determination, the Court observes that Count Six was brought more than six
months after the gun had been found. “The government’s indictment tactics belie its present claim
that the felon in possession count was not unfairly prejudicial. . . . No new facts supported the
belated addition of the charge.” Jones, 16 F.3d at 492.
                                                  6
